DETAILED ACTION
Claims 1-4, 6-9, 12-15 and 18-25 have been presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call with Attorney Rochelle Lieberman on 2/25/2021.
	The Examiner has made the following changes to the claims. Additions to the claims are reflected by underline (example) and deletions are reflected by strikethrough (

Claim 1
1.	(Currently Amended) A system comprising:
a processing unit operatively coupled to memory;
an artificial intelligence platform in communication with the processing unit;

receive sensory input data for a non-virtual experience from an input sensory device, the sensory input data representing a physical force of the non-virtual experience;
translate the sensory input data into one or more values corresponding to the physical force[[;]], including:
separate the physical force into one or more classifications, the one or more classifications comprising a non-equilibrium impulse attribute, a near equilibrium attribute, a non-equilibrium continuous attribute, or a combination thereof;
decompose the non-equilibrium impulse property into a series of harmonic functions;
apply a harmonic approximation to the decomposed non-equilibrium impulse property and the near equilibrium property to represent motion as a linear superposition;
apply a decomposition of the non-equilibrium continuous property into finite elements to obtain time-dependent behavior; and
capture and store the linear superposition and finite elements; 
in real-time, analyze a virtual impact of the sensory input data on a virtual representation of a physical object having one or more physical characteristics, including analyze the one or more values as applied to the virtual representation of the physical object, taking into consideration effects of the one or more physical characteristics on the virtual impact, and model an expected behavior of the virtual representation of the physical object in response to 
generate sensory output feedback proportional to the modeled behavior; and 
communicate the sensory output feedback to a sensory output device for physical manifestation of the sensory output feedback; and
the sensory output device to physically manifest the sensory output feedback to the object.

Claim 7
7.	(Currently amended) A computer program product to support sensory data in an artificial
intelligence platform, comprising:
a computer readable storage device having program code embodied therewith, the program code executable by a processing unit to:
	receive sensory input data for a non-virtual experience from an input sensory device, the sensory input data representing a physical force of the non-virtual experience;
	translate the sensory input data into one or more values corresponding to the physical force[[;]], including:
separate the physical force into one or more classifications, the one or more classifications comprising a non-equilibrium impulse attribute, a near equilibrium attribute, a non-equilibrium continuous attribute, or a combination thereof;
decompose the non-equilibrium impulse property into a series of harmonic functions;
apply a harmonic approximation to the decomposed non-equilibrium impulse property and the near equilibrium property to represent motion as a linear superposition;
apply a decomposition of the non-equilibrium continuous property into finite elements to obtain time-dependent behavior; and
capture and store the linear superposition and finite elements;
in real-time, analyze a virtual impact of the sensory input data on a virtual representation of a physical object having one or more physical characteristics, including analyze the one or more values as applied to the virtual representation of the object, taking into consideration effects of the one or more physical characteristics on the virtual impact, and model an expected behavior of the virtual representation of the physical object in response to the virtual impact to simulate a non-virtual interaction of the physical force on the physical object;
generate sensory output feedback proportional to the modeled behavior;
communicate the sensory output feedback to a sensory output device for physical manifestation of the sensor output feedback; and
physically manifest the sensory output feedback to the object using the sensory output device.

Claim 13
13.	(Currently amended) A method comprising:
receiving sensory input data for non-virtual experience from an input sensory device, the sensory input data representing a physical force of the non-virtual experience;
[[;]], including:
separating the physical force into one or more classifications, the one or more classifications comprising a non-equilibrium impulse attribute, a near equilibrium attribute, a non-equilibrium continuous attribute, or a combination thereof;
decomposing the non-equilibrium impulse property into a series of harmonic functions;
applying a harmonic approximation to the decomposed non-equilibrium impulse property and the near equilibrium property to represent motion as a linear superposition;
applying a decomposition of the non-equilibrium continuous property into finite elements to obtain time-dependent behavior; and
capturing and storing the linear superposition and finite elements;
in real-time, analyzing a virtual impact of the sensory input data on a virtual representation of a physical object having one or more physical characteristics, including analyzing the one or more values as applied to the virtual representation of the object, taking into consideration effects of the one or more physical characteristics on the virtual impact, and modeling an expected behavior of the virtual representation of the physical object;
generating sensory output feedback proportional to the modeled behavior;
communicating the sensory output feedback to a sensory output device for physical manifestation of the sensor output feedback; and
physically manifesting the sensory output feedback to the object using the sensory output device.

Claim 20
20.	(Cancelled)

Claim 21
21.	(Cancelled)

Claim 22
22.	(Cancelled)

Claim 23
23.	(Cancelled)

Claim 24
24.	(Cancelled)

Claim 25
25.	(Cancelled)

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1-4, 6-9, 12-15 and 18-19 are considered allowable since when reading the claims in light of the specification, 

Claim 1
translate the sensory input data into one or more values corresponding to the physical force[[;]], including:
separate the physical force into one or more classifications, the one or more classifications comprising a non-equilibrium impulse attribute, a near equilibrium attribute, a non-equilibrium continuous attribute, or a combination thereof;
decompose the non-equilibrium impulse property into a series of harmonic functions;
apply a harmonic approximation to the decomposed non-equilibrium impulse property and the near equilibrium property to represent motion as a linear superposition;
apply a decomposition of the non-equilibrium continuous property into finite elements to obtain time-dependent behavior; and
capture and store the linear superposition and finite elements; 
including analyze the one or more values as applied to the virtual representation of the physical object, taking into consideration effects of the one or more physical characteristics on the virtual impact, and model an expected behavior of the virtual representation of the physical object 



Claim 7
translate the sensory input data into one or more values corresponding to the physical force[[;]], including:
separate the physical force into one or more classifications, the one or more classifications comprising a non-equilibrium impulse attribute, a near equilibrium attribute, a non-equilibrium continuous attribute, or a combination thereof;
decompose the non-equilibrium impulse property into a series of harmonic functions;
apply a harmonic approximation to the decomposed non-equilibrium impulse property and the near equilibrium property to represent motion as a linear superposition;
apply a decomposition of the non-equilibrium continuous property into finite elements to obtain time-dependent behavior; and
capture and store the linear superposition and finite elements;
including analyze the one or more values as applied to the virtual representation of the object, taking into consideration effects of the one or more physical characteristics on the virtual impact, and model an expected behavior of the virtual representation of the physical object 

Claim 13
translating the sensory input data into one or more values corresponding to the physical force[[;]], including:
separating the physical force into one or more classifications, the one or more classifications comprising a non-equilibrium impulse attribute, a near equilibrium attribute, a non-equilibrium continuous attribute, or a combination thereof;
decomposing the non-equilibrium impulse property into a series of harmonic functions;
applying a harmonic approximation to the decomposed non-equilibrium impulse property and the near equilibrium property to represent motion as a linear superposition;
applying a decomposition of the non-equilibrium continuous property into finite elements to obtain time-dependent behavior; and
capturing and storing the linear superposition and finite elements;
including analyzing the one or more values as applied to the virtual representation of the object, taking into consideration effects of the one or more physical characteristics on the virtual impact, and modeling an expected behavior of the virtual representation of the physical object

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EDWARD COCCHI whose telephone number is (469)295-9079.  The examiner can normally be reached on 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128